Title: John Adams to Abigail Adams, 23 February 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 23. 1794
          
          The Birthday was celebrated Yesterday with as much Joy affection and Festivity as ever, and as it happened the New French Minister was then presented. Poor Genet I fear is undone— Bad as his Conduct has been I cannot but pity him. What will become of him I know not. The Name of his Successor is Fauchet. Gloomy as I was in expectation daily of afflicting News from home, I contented myself with paying my Respects to The President with the senate but I thought it would not become me to be present at the Ball of a saturday night, especially at a time when I could not get it out of my Thoughts that my venerable Parent might be closing her Eyes forever.
          The Senate has been Several Days trying a contested Election of Mr Gallatin, with their Doors open. It is at length determined that a Gallery is to be built and our Debates public, at the next session of

Congress. What the Effect of this measure, which was at last carried by a great Majority, will be, I know not: but it cannot produce greater Evils than the Contest about it, which was made an Engine to render unpopular some of the ablest and most independent Members. some of the younger Members may descend from their Dignity so far perhaps as to court Popularity at the Expence of Justice Truth and Wisdom, by flattering the prejudices of the Audience but I think they will loose more Esteem than they will acquire by such means.
          If my Mother still lives present her my Duty and tender sympathy under her Affliction.
          I am with every tender sentiment / yours forever
          
            John Adams
          
        